Per Curiam.
This cause is referred to in the case of Ernest v. Woodworth, ante, 1 (82 N. W. 661). That *216case was in replevin for certain apples. In the present case, a bill was filed to restrain the defendants from selling the apples in controversy. The facts are sufficiently stated in the other case, except that it now appears in the •present case that the court on the hearing entered a final decree making the injunction perpetual, with costs in favor of complainants. Defendants have appealed. The other case having been affirmed, the decree here must be affirmed under the decision in that case. Complainants will recover costs.